DETAILED ACTION
The following Second Non-Final office action is in response to application 16/879,219 filed on 1/27/2022. 
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 18-20 that the claims recite an improvement to the technology of computing to integrate any judicial exception into a practical application at Step 2A, Prong Two. Examiner respectfully disagrees. Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. The additional elements claimed are a processor, a memory operably connected to the processor, Oracle Matter No.81ORA200021-US-NPDocket No. ORA200021 (0-531)ORACLE CONFIDENTIALa non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions and automatically arranging a graphical representation of a schedule of supplies and met and unmet demands for the series of days in a graphical user interface based at least on the indications generated for each demand. The judicial exception and these additional elements are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
Applicant argues on p. 20 that the present case is similar to eligible US application no. 16/714,966. Examiner respectfully notes that application no. 16/714,966 is not a precedential decision establishing binding authority and cannot be relied on for patentability, as its patentability decision could change. 
Applicant argues on p. 21-22 that the Office must disregard improper legislation from the bench and apply Section 101 as written. Examiner respectfully submits that the 101 analysis is performed in accordance to the latest guidance issued to Examiners.
Applicant argues on p. 23-24 that the claims do not recite certain methods of organizing human activity like fundamental economic principles or practices (including hedging, insurance, mitigating risk). This point is moot in light of the updated rejection below. 
Applicant argues on p. 25-26 that the claims do not fall under any of the enumerated sub-groupings. Examiner respectfully disagrees. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial interactions including sales activities or behaviors. The claims recite identifying excess configurations of met and unmet demands and creating a current output set of configurations in order to minimize unmet demands which is a commercial interaction.
Applicant argues on p. 26-29 that the claims were not considered under Step 2B. Examiner respectfully disagrees. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f). The additional elements recite elements that the courts have recognized as well-understood, routine, conventional activity in MPEP 2106.05(d)(II), such as ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); v. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, non-transitory computer readable medium and system). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-8 are directed toward the statutory category of a process (reciting a “method”). Claims 9-14 are directed toward the statutory category of an article of manufacture (reciting a “non-transitory machine-readable storage device”). Claims 16-20 directed toward the statutory category of a machine (reciting a “system”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting identifying a set of one or more distributions within a series of days; sorting all demands of a first priority level occurring in the series of days by ascending order of size of the demand; for each demand of the first priority level in sorted order,(a) selecting an initial distribution during which the demand is scheduled to be fulfilled from the set of distributions, (b) generating one of (i) an indication that the demand can be completely fulfilled, and (ii) an indication that the demand cannot be fulfilled, based on size of the demand and amount of supply available for assignment in the initial distribution and all previous distributions preceding the initial distribution. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial interactions including sales activities or behaviors. The claims recite identifying excess configurations of met and unmet demands and creating a current output set of configurations in order to minimize unmet demands which is a commercial interaction.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor; a memory operably connected to the processor; Oracle Matter No.81ORA200021-US-NPDocket No. ORA200021 (0-531)ORACLE CONFIDENTIALa non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions; automatically arranging a graphical representation of a schedule of supplies and met and unmet demands for the series of days in a graphical user interface based at least on the indications generated for each demand) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-7, 9-14, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f). The additional elements recite elements that the courts have recognized as well-understood, routine, conventional activity in MPEP 2106.05(d)(II), such as ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); v. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Jenkins et al, US Publication No. 20020188499  A1, hereinafter Jenkins. As per,

Claims 1, 8, 15
Jenkins teaches
A computer implemented method, comprising: /
A non-transitory computer-readable medium that includes stored thereon computer-executable instructions that when executed by at least a processor of a computer cause the computer to: /
A computing system, comprising: a processor; a memory operably connected to the processor; a non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions that when executed by at least a processor of a computer cause the computer to:  (Jenkins see at least figures 1A-1B; [0057])
identifying a set of one or more distributions within a series of days; (Jenkins see at least tables 3-11 and related text. Note the series of days and distributions.)
sorting all demands of a first priority level occurring in the series of days by ascending order of size of the demand; (Jenkins see at least tables 3-13 and related text, particularly tables 7 and 13.  See discussion of fair-share where locations with smaller demand get smaller allocations and the tables are sorted in quantity order.)
for each demand of the first priority level in sorted order, (a) selecting an initial distribution during which the demand is scheduled to be fulfilled from the set of distributions, (b) generating one of (i) an indication that the demand can be completely fulfilled, and (ii) an indication that the demand cannot be fulfilled, based on size of the demand and amount of supply available for assignment in the initial distribution and all previous distributions preceding the initial distribution; (Jenkins see at least tables 3-13 and related text, particularly table 7.)
and automatically arranging a graphical representation of a schedule of supplies and met and unmet demands for the series of days in a graphical user interface based at least on the indications generated for each demand.  (Jenkins see tables 2-13 and related text and figures 1A-1B and related text.)
Claims 2, 9, 16
Jenkins teaches
wherein the generation further comprises: while (i) a unit quantity of unassigned units for the demand remain, and (ii) a current distribution under consideration remains unevaluated among the initial distribution and the previous distributions, (a) selecting as a least quantity one of (i) a supply quantity available for assignment from the current distribution and (ii) the unit quantity, Oracle Matter No.83ORA200021-US-CIP-1Docket No. ORA200021 (0-531-CIP)ORACLE CONFIDENTIAL(b) reducing both the supply quantity and the unit quantity by the least quantity, (Jenkins [0207] “As soon as enough stock becomes available within the stock available duration to allow the planning component 210 to recommend a shipment that at least meets the major ship quantity, the planning component 210 recommends a partial shipment. It then retains the unmet demand within the minimum allocation duration. If stock subsequently becomes available within the Stock Available Duration, the unmet demand is the next demand that the planning component 210 processes”; see Table 7 and associated text.)
(c) inserting the current distribution and the least quantity into an assignment map, (Jenkins see at least tables 3-13 and related text)
and (d) in response to the supply quantity being completely exhausted, setting the current distribution to be a previous distribution immediately preceding the current distribution; (Jenkins [0091] “the planning component 210 performs an additional adjustment to the demand for which it is generating replenishments. With this feature, the planning component 210 reduces total demand by the amount that cannot be met before the first replenishment is scheduled.”)
determining whether unassigned units remain for the demand; (Jenkins [0210] “If there is unmet demand after the first fair-share allocation”)
and in response to a determination (i) that unassigned units for the demand remain, removing the least quantities stored in the assignment map and adding the least quantities to the supply quantities of the respective distributions, and generating the indication that the demand cannot be fulfilled; (Jenkins [0091] “the planning component 210 reduces total demand by the amount that cannot be met before the first replenishment is scheduled”)
(ii) that unassigned units for the demand do not remain, generating the indication that the demand can be completely fulfilled, and retaining the assignment map, wherein the assignment map indicates source distributions and quantities for all supply assigned to the demand.  (Jenkins Table 12; [0223] “Table 12 shows a final aggregated shipments that the planning component 210 writes to the recommended shipping table.”)
Claims 3, 10, 17
Jenkins teaches
further comprising: sorting all demands of a second priority level occurring in the series of days by ascending order of size of the demand; (Jenkins Table 7)
for the sorted demands of each priority level, further sorting each group of multiple demands of equal size in descending order of ship date; (Jenkins [0228] “The deployment component 300 sorts demand in order by the need to ship date”)
wherein (i) the selection of an initial distribution and (ii) the generation of an indication of whether the demand can be filled are further performed for each demand of the second priority level in sorted order; (Jenkins [0235] “The deployment component 300 meets the highest priority demand at the highest priority location, followed by the highest priority demand at the second highest priority location”)
and Oracle Matter No.84ORA200021-US-CIP-1Docket No. ORA200021 (0-531-CIP)ORACLE CONFIDENTIALwherein the demands of the second priority level are included in the graphical representation of the schedule.  (Jenkins see tables 2-13 and related text and figures 1A-1B and related text.)
Claims 4, 11
Jenkins teaches
further comprising: for each demand that is completely fulfilled, retrieve an assignment map that indicates source distributions and quantities for all supply assigned to the demand; (Jenkins Table 7)
and transmit an instruction to fulfill or leave unfulfilled the individual demands over the series of days in accordance with the assignment maps and the schedule.  (Jenkins [0236] “After allocating inventory based on location priority, the deployment component 300 allocates based on the allocation strategy.”)
Claims 5, 12, 18 
Jenkins teaches
further comprising: accept an input from a discrete system that indicates a change to the schedule; (Jenkins [0138] “the user may use an automated load builder 310, to combine recommended shipments into vehicle loads, or a load manager 320, to review and change loads, or manually create new loads.”)
automatically re-generate the schedule of supplies and met and unmet demands by initiating (i) the identification of the distributions, (ii) the sorting of all demands, (iii) the selection of an initial distribution and generation of an indication of whether the demand can be filled for each demand, in response to the acceptance of the input; (Jenkins [0138] “the user may use an automated load builder 310, to combine recommended shipments into vehicle loads, or a load manager 320, to review and change loads, or manually create new loads.”)
and automatically re-arrange the graphical representation of the schedule based on the re-generated schedule to display the effect of the change; (Jenkins see tables 2-13 and related text and figures 1A-1B and related text.)
wherein the inputs that indicate a change to the schedule are selected from the group consisting of (i) an indication that that a particular demand is required to be met, (ii) an indication that a particular demand is required to be unmet, (iii) an indication that a particular demand or supply is moved from one day to another, (iv) an indication that that a particular demand is moved from one priority level to another, (v) an indication that a particular demand or supply Oracle Matter No.85ORA200021-US-CIP-1Docket No. ORA200021 (0-531-CIP)ORACLE CONFIDENTIALis deleted, and (vi) a set of one or more inputs that describe addition of a new demand or supply.  (Jenkins [0170] “The user can change the sourcing for a particular destination over time using the effective date.”)
Claims 6, 13, 19
Jenkins teaches
further comprising: in response to an input that indicates that a particular demand is required to be met, filling the particular demand first before filling other demands; (Jenkins [0202] “for each location priority level, the planning component 210 allocates stock to meet demand based on the priority level of each category of demand”)
and in response to an input that indicates that the particular demand is required to be unmet, filtering the particular demand out of all demands occurring in the series of days.  (Jenkins [0234] “Lower priority demands may not be met if the stock that could be used to meet them is already reserved for the higher priority demand.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Jenkins in view of
Shekar et al, US Publication No. 20030208392  A1, hereinafter Shekar. As per,

	
Claims 7, 14, 20
Jenkins teaches
further comprising: accessing the indications of met and unmet generated for each demand as a first optimal solution; (Jenkins see at least tables 3-13 and related text, particularly table 7.)
[…]
[…]
determining each permutation of selecting one set of met demands for each of the demand sizes to create a list of candidate solutions; (Jenkins [0315] “When requirements have been prioritized, the planning component 210 can generate recommended shipments to meet them.”)
 and removing each permutation that cannot be met by available supply to create a list of equivalently optimal solutions from the list of candidate solutions.  (Jenkins [0315] “ If, however, the demand type of the requirement is one that is allowed to be ignored by the destination's demand reduction strategy, this unmet requirement is removed from the list.”)
	Jenkins does not explicitly teach
generating a mapping between each set of demands of equal size in the demands and a number of demands that are met for the set of demands of equal size in the first optimal solution; 
for each set of equal sized demands, generating all alternative sets of met demands that meet the same number of demands;  
Shekar however in the analogous art of order fulfillment teaches
generating a mapping between each set of demands of equal size in the demands and a number of demands that are met for the set of demands of equal size in the first optimal solution; (Shekar Table 15 “look for aggregation periods in which any aggregate SKU demand is satisfied beyond the meet late duration. In these periods, create artificial independent demands for the aggregate SKUs for the same quantity as all the aggregate SKU dependent demands in that period”)
for each set of equal sized demands, generating all alternative sets of met demands that meet the same number of demands; (Shekar Table 15 “It is these artificial aggregate SKU independent demands that Deep Tree will try to satisfy. … At the end of the Deep Tree run, before all the repegging logic described below, find the aggregate SKU dependent demands and the artificial independent demands in each aggregation period.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Jenkins’ order fulfillment to include generating alternative sets of met demands in view of Shekar in an effort to determine the most efficient shipping plan (see Shekar ¶ [0236] & MPEP 2143G).
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170235436 A1; US 20200320474 A1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624